Justice PLEICONES.
I concur with the result reached by the majority but write separately to express my concerns regarding the majority’s adoption of the Pollock test, which I believe places an undue burden on a parent to justify his vicarious consent on behalf of his child under South Carolina’s Wiretap Act. I also write separately regarding the admission of bolstering testimony under S.C.Code Ann. § 17-23-175 (Supp.2010).
I.
I agree with the majority that the Wiretap Act permits the substitution of a parent’s consent for that of a minor who is a party to the communication. However, the Pollock test, articulated in Pollock v. Pollock, 154 F.3d 601 (6th Cir.1998), and adopted by the majority without alteration, fails to fully account for the scope of parental rights under the United States Constitution.8
*561Under the Pollock test, “a clear emphasis is put on the need for the ‘consenting’ parent to demonstrate a good faith, objectively reasonable basis for believing such consent was necessary for the welfare of the child.” 154 F.3d at 610. The test is said to “create[ ] important limitations on the ability of a parent or guardian to vicariously consent to the recording of his or her child’s conversations.” State v. Spencer, 737 N.W.2d 124, 131 (Iowa 2007) (emphasis added). The “good faith, objectively reasonable basis” limitation in the Pollock test was adopted from Thompson v. Dulaney, the first case to consider the question whether the federal Wiretap Act should be interpreted to include a vicarious consent exception. 838 F.Supp. 1535 (D.Utah 1993). In Thompson, the parent argued that she had a constitutional right to direct the upbringing of her children. However, in finding that a vicarious consent exception was implied in the Wiretap Act, the court based its reasoning on the parent’s statutory duty. The court found that in order for the parent to fulfill her duty under a Utah statute to protect her children, she must be able to supervise their communication with third parties, at least when the children are very young, as they were in the case it was considering. Id. at 1544. The Thompson court did not explain what interests created a need for a limitation on parents’ authority to vicariously consent for their children under the federal Wiretap Act. Other courts that have adopted the vicarious consent doctrine have noted in passing that a parent has a constitutional right to guide the upbringing of her children, but they have not directly addressed the constitutionality of the “good faith, objectively reasonable basis” limitation or explained why it is important.
Some commentators have criticized the Pollock test for failing to adequately account for a minor’s right to privacy. *562Spencer, 737 N.W.2d at 131-32 (citing commentators who raise this concern). Presumably it is a minor’s right to privacy that concerned the Thompson, Pollock, and other courts and that they sought to protect through the good faith limitation, even though the result does not provide as much privacy to minors as some commentators would desire.
Minors do have some legally recognized right to privacy, most notably the “privacy” of being able to make some choices that are essential to a person’s most basic autonomy. Planned Parenthood of Southeastern Pennsylvania v. Casey, 505 U.S. 833, 899, 112 S.Ct. 2791, 120 L.Ed.2d 674 (1992). In Casey, the United States Supreme Court found that under certain narrow circumstances a minor’s fundamental right to privacy would be violated by a government-enforced parental veto of the minor’s choice. Aside from the right of a mature minor to make some irreversible and life-altering decisions, however, a minor’s interest in privacy has barely been accorded legal recognition. It has been accorded least recognition vis-á-vis parents.9 Moreover, Casey involved state action operating to override the choice of a minor with the capacity to make the choice at issue. That is, insofar as the Constitution protects the privacy interests of minors, it protects them from governmental intrusion, not from parental intrusion unaided by government.
On the other hand, a parent has a right under the Constitution to guide the upbringing of her child. In Troxel v. Granville,10 decided after both Thompson and Pollock, the *563Court identified as “fundamental [the] right of parents to make decisions concerning the care, custody, and control of their children.” 530 U.S. 57, 66, 120 S.Ct. 2054, 147 L.Ed.2d 49 (2000) (plurality opinion) (emphasis added). Seven justices agreed that the constitutional right of a parent to direct the upbringing of her child is violated when her judgment regarding the child’s associations is not accorded deference by the courts. 530 U.S. at 67, 120 S.Ct. 2054 (plurality), 78-79, 120 S.Ct. 2054 (Souter, J., concurring), 80, 120 S.Ct. 2054 (Thomas, J., concurring), 94, 120 S.Ct. 2054 (Kennedy, J., dissenting). Of course, as with other constitutional rights, the constitutional protection does not confer on parents an unlimited right to control their children, but it limits the extent of governmental involvement in a particular area and places a heavy burden on the state to justify any governmental restriction of parental rights. The Wiretap Act, read without an exception, would substantially restrict parental rights in favor of an interest that has received little if any legal protection in any other context. Read with a limited exception, the Wiretap Act subjects the exercise of parental constitutional rights to substantial state supervision, again in favor of a barely recognized interest. In my view, either of those readings fails to withstand the strict scrutiny ordinarily applied to governmental restrictions on fundamental rights.
Troxel concerned the appropriate treatment of parental constitutional rights when a court was reviewing a fit parent’s decision regarding the social activities of her child, much as the Pollock test involves a court in reviewing a presumptively fit parent’s decision regarding the social activities of her child. The plurality opinion in Troxel states that the fundamental constitutional right of parents to guide the upbringing of their children mandates “a presumption that fit parents act in the best interests of their children.” Id. at 68, 120 S.Ct. 2054. The Pollock test reverses this presumption by placing the burden of proof on the parent to demonstrate that his motives for recording his child’s conversation were proper and based on objectively reasonable concerns. Thus, the Pollock test is *564not viable after Troxel at least as to its allocation of the burden of proof.
Moreover, I am concerned with the import of the majority’s discussion of a child’s age and capacity to consent as being relevant to a determination whether a parent’s vicarious consent was valid. The majority eschews any bright-line rule based on the minor’s age and capacity to consent. Presumably this means that a court reviewing a parent’s decision to invade the minor’s privacy should deem that decision less objectively reasonable the more mature the minor is. But a sliding-scale test provides such little constraint on courts as to transfer nearly limitless discretion to them to override the judgment of a fit parent, in direct contravention of Troxel.
Further militating against the adoption of the Pollock test, at question here is a statute that, in the absence of an exception, criminalizes a parent’s recording of his child’s conversation with a third party.11 Thus, under the Wiretap Act the primary adversarial parties are the government and the parent, not the parent and child or the parent and a third party.12 Under the Pollock test, a parent cannot exercise her fundamental constitutional right to guide the upbringing of her child without risking criminal penalty should a court disbelieve her stated motives, disagree with her assessment of the threat posed by the particular circumstances, or find that the child’s age or capacity to consent sufficiently negates the parent’s otherwise valid concerns. Such treatment of fundamental rights protected by the Constitution is impermissible. See, e.g., Casey, 505 U.S. at 893-95, 112 S.Ct. 2791. The *565majority’s rejection of a bright-line rule exacerbates the constitutional problem with the good faith test by creating greater uncertainty for parents of maturing but unemancipated minors in discerning the line between protected and criminalized conduct.
In light of the fact that the Wiretap Act criminalizes violations and that the parental right is fundamental under the Constitution, I do not believe there is room for any qualification of the vicarious consent exception. At the very least, the majority’s test must be recast in order to place the burden on the party asserting that the parent’s consent was invalid to prove that the parent did not act in good faith or in reliance on objectively reasonable concerns.
II.
With regard to Appellant’s argument regarding impermissible bolstering, I would note that Appellant has not raised a challenge to the statute on constitutional grounds or challenged the admission of the interviewer’s testimony or opinions. Rather, Appellant challenges as improper bolstering the admission of duplicative testimony from the child herself via the videotape. I agree with the majority that the Rules of Evidence recognize the authority of the General Assembly to enact statutes that create exceptions to the evidentiary rules. Rule 101, SCRE. Section 17-23-175 by its terms permits the duplication of a child’s testimony through the admission of a video recorded interview in addition to the child’s testimony in court. Thus, there is no basis for an improper bolstering argument when prior testimony is admitted pursuant to § 17-23-175, and I agree with the majority that the trial judge did not abuse his discretion when he admitted the videotaped interview.
For the reasons set forth above, I would hold that parental vicarious consent satisfies the Wiretap Act’s consent exception for all fit parents of unemancipated minors regardless of the minor’s age or capacity to consent. I would also modify the discussion of admissibility under § 17-23-175. Because I agree with the result reached by the majority on each issue, I concur in the judgment.
Acting Justice EUGENE C. GRIFFITH, JR., concurs.

. The majority believes that consideration of the Pollock test’s viability post-JrcuceZ is not appropriate because this issue has not been raised by *561any party. I do not believe we can avoid considering the implications of Troxel on this basis while also explicitly adopting and applying a particular test without qualification. Avoiding Constitutional issues not raised and argued could be dealt with by holding that even if the Pollock test is unconstitutionally restrictive, its demands would be met in this case. Moreover, I would respectfully urge that the majority’s conclusion that it would adhere to the Pollock test after consideration of Troxel based on its view that the good faith standard is "a proper and reasonable limitation” under these circumstances is an interest-balancing test of the sort inappropriate for treatment of fundamental rights.


. See, e.g., Benjamin Shmueli and Ayelet Blecher-Prigat, Privacy for Children, 42 Colum. Hum. Rts. L. Rev. 759, 763, 793, 794 (Spring 2011) (surveying American jurisprudence and concluding that privacy rights "do[] not exist for children vis-a-vis their parents”; noting that even the U.N. Convention for the Rights of the Child, "which is the most comprehensive legal document ever written on children's rights, and which brought more than twenty countries around the world to adopt a ban on parental corporal punishment and to grant a plethora of children’s rights, has not clarified this children's right”; and acknowledging that legal intervention in this area poses a significant risk of damaging families and "must be very delicate”).


. In Troxel v. Granville, a Washington state statute permitted any party to petition for visitation rights and permitted the court to award visitation rights if it concluded that they were in the child’s best interest without according any deference to the parent’s judgment. The Court *563found that a mother's substantive due process rights were violated when the state court awarded visitation to the children’s paternal grandparents based on its disagreement with the mother regarding the appropriate amount of visitation.


. A person who violates the provisions of the South Carolina Wiretap Act must be imprisoned not more than five years or fined not more than five thousand dollars, or both. S.C.Code Ann. § 17-30-50 (Supp.2010).


. The issue typically arises in cases that do not involve the state attempting to prosecute a parent, such as in the present case, in which a third party seeks to have evidence excluded as obtained in violation of the Wiretap Act. The fact that the issue may be raised by a third party does not alter my analysis for two reasons. First, our interpretation of the consent exception will apply in all contexts. Second, one patty to a protected communication has no expectation of privacy under the Wiretap Act if the other party consents to recording or disclosure. Thus, the third patty’s interest in nondisclosure has no bearing on the question whether a parent may vicariously consent on behalf of his child.